                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT

    MARC LAMBERTY, JOSEPH MERCER,
    CARSON KONOW, and COLLIN KONOW,
      Plaintiffs,

       v.
                                                                      No. 3:15-cv-378 (VAB)
    CONNECTICUT STATE POLICE UNION,
    KEVIN LEMBO,
    Comptroller, State of Connecticut,
    BENJAMIN BARNES,
    Secretary of Office of Policy and Management,
    State of Connecticut, and
    SANDRA FAE BROWN-BREWTON,
    Undersecretary of Labor Relations for the
    Office of Labor Relations, State of
    Connecticut,
          Defendants.


                               ORDER TO AMEND CASE CAPTION

            Appointed by Connecticut Governor Ned Lamont, effective January 9, 2019, Melissa

McCaw is now the Secretary of the Office of Policy and Management for the State of

Connecticut.1

            Under Rule 25(d) of the Federal Rules of Civil Procedure, when a party in an official

capacity resigns or otherwise ceases to hold office, while the action is pending, the officer’s

successor is automatically substituted as a party, regardless of the party’s failure to so move or to

amend the case caption. FED. R. CIV. P. 25(d). The Court also may also order the substitution of a




1
 See Meet the Secretary, STATE OF CONN. OFFICE OF POLICY & MGMT., https://portal.ct.gov/OPM/Secr-
General/General/Meet-the-Secretary (accessed Aug. 31, 2019); Press Release, Office of Governor Ned Lamont,
Gov.-Elect Lamont Announces Ryan Drajewicz as Chief of Staff, Melissa McCaw as OPM Secretary (Dec. 4,
2018), https://portal.ct.gov/Office-of-the-Governor/News/Press-Releases/2018/Gov-Elect-Lamont-Announces-
Ryan-Drajewicz-as-Chief-of-Staff-and-Melissa-McCaw-as-OPM-Secretary.
party at any time. See Williams v. Annucci, 895 F.3d 180, 187 (2d Cir. 2018); Tanvir v. Tanzin,

894 F.3d 449, 459 n.7 (2d Cir. 2018).

       The Clerk of the Court is respectfully directed to amend the docket and case caption to

reflect that “Melissa McCaw, Secretary of Office of Policy and Management, State of

Connecticut” has been automatically substituted for “Benjamin Barnes, Secretary of Office of

Policy and Management, State of Connecticut.”

       SO ORDERED at Bridgeport, Connecticut, this 6th day of September, 2019.

                                                      /s/ Victor A. Bolden
                                                    VICTOR A. BOLDEN
                                                    UNITED STATES DISTRICT JUDGE
